NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2008-7048


                                 ALICE W. JOHNSON,

                                                             Claimant-Appellant,

                                           v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

      Alice W. Johnson, of Miami, Florida, pro se.

       David F. D’Alessandris, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General; Jeanne E. Davidson, Director; and Kirk T. Manhardt, Assistant Director. Of
counsel on the brief were Michael J. Timinski, Deputy Assistant General Counsel, and
Y. Ken Lee, Attorney, Office of the General Counsel, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Donald L. Ivers
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                       2008-7048

                                 ALICE W. JOHNSON,

                                                          Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

Appeal from the United States Court of Appeals for Veterans Claims in 06-1947, Judge
Donald L. Ivers.

                          __________________________

                           DECIDED: June 9, 2008
                           __________________________


Before MAYER, SCHALL and LINN, Circuit Judges.

PER CURIAM.

      Alice W. Johnson appeals the judgment of the United States Court of Appeals for

Veterans Claims, which affirmed the Board of Veterans’ Appeals decision dismissing

her claims that prior board decisions dated November 1982, February 1986, and

December 1986 should be revised due to clear and unmistakable error. Johnson v.

Mansfield, No. 06-1947 (Vet. App. Nov. 28, 2007). Johnson disagrees with how factual

evidence related to the onset of her deceased husband’s multiple sclerosis was

weighed by the Veterans Court and the board. Because we lack authority to review

either “a challenge to a factual determination” or “a challenge to a law or regulation as
applied to the facts of a particular case” absent a constitutional issue, 38 U.S.C.

§ 7292(d)(2), we dismiss the appeal.




2008-7048                               2